DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-2, 5-9, 11-12, and 16-19 have been examined in this application.  Claims 3-4, 10, 13-15, and 20 have been canceled.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 06/16/2022. 

	Drawings
	The drawing objections made in the Non-Final Rejection on 12/16/2021 are withdrawn in light of the amendments to the claims filed on 06/16/2022.

Claim Rejections - 35 USC § 112
	The 112(a) and 112(b) rejections made in the Non-Final Rejection on 12/16/2021 are withdrawn in light of the amendments to the claims filed on 06/16/2022.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5-9 recites the limitation "the motion".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 5-9 are suggested to be amended from “the motion” to the “movement”.
	Claims 11 recites the limitation "wherein at least one user input".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation is referring to the same user input of claim 1 (e.g. “wherein the at least one user input…) or if this is actually a separate/2nd user input.
	Claim 12 is also rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 11).

	

Claim Objections
	Claims 1, 16 and 17 are objected to because of the following informalities:
Claim 1 is objected to for the following (3) issues, the claim currently reads: 
	(1) “and the user input device is located on the movable tabletop section for,”
(2) “the speed of movement of the power-driven tabletop section”
(3) “the force exerted on the force sensitive sensor”
It is suggested to amend the claim to the following:
	(1) “and the user input device is located on the movable tabletop section
(2) “a speed of movement of the power-driven tabletop section”
(3) “ a force exerted on the force sensitive sensor”
Claim 16 is objected to for the following issue, the claim currently reads: 
“tabletop section moves at a speed”
It is suggested to amend the claim to the following:
“tabletop section is configured to move 
Claim 17 is objected to for the following issue, the claim currently reads: 
“wherein the the direction of motion of the movable tabletop section”
It is suggested to amend the claim to the following:
“wherein the 
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 5-9, 11-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (WO 9626615 A1), in view of Griesel et al. (US 20150245965 A1), and further in view of Borders et al. (US 20020170115 A1).
In regards to Claim 1, Johnson teaches: A surgical table (100 – Fig. 1) comprising: a tabletop having a plurality of tabletop sections (102/104/106 – Fig. 1), a column (110 – Fig. 1) for supporting the tabletop by supporting one of the tabletop sections (Page 4 Lines 26-31), and at least one user input device (300 – Fig. 3), wherein one of the tabletop sections is a movable (Page 4 Lines 26-29), power-driven (Page 10 Lines 12-18 and Claim 1), tabletop section that is movable at least with respect to another of the plurality of table top sections (320 – Fig. 3),  
Johnson does not teach: comprising a force sensitive sensor, and the user input device is located on the movable tabletop section for, and the speed of movement of the power-driven tabletop section is proportional to the force exerted on the force sensitive sensor.  
Griesel et al. teaches: comprising a force sensitive sensor (15 – Fig. 4, Para 0025 and Para 0049, see comment below), and the speed of movement of the power-driven tabletop section is proportional to the force exerted on the force sensitive sensor (Para 0049 – ‘control device 4 is configured to drive the drives such that the speed of a movement of the surgical tabletop 2 corresponds (directly or by a pre-determined factor) to the magnitude or rate of the actuating force’).  
Comment: The following was stated from Para 0025: “The movements adjusted by the drives are initiated by an operating panel (not shown) at a column 5 of the surgical table 1. The movements may be controlled by a remote control (not shown), or by the operating unit 3, which causes activation of the drives….” As such this citation references that sensor 15 is part of the overall operating unit 3 of Grisel (Fig. 1-2). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Johnson with these aforementioned teachings of Griesel et al. to have incorporated a force sensor for the purpose of shifting the position of the patient based off their specific weight on each of the tabletop sections, in order to provide a more comfortable surface for the patient. If the patient is more uncomfortable on one side of their body, a higher force would be placed on the opposite side. Therefore, the movement would be based off the force/pressure applied to the sensor in order to compensate for the pain or previous uncomfortable position. 
	
Griesel et al. does not teach: and the user input device is located on the movable tabletop section for.
Borders et al. teaches: and the user input device is located on the movable tabletop section for (206 – Fig. 5).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Johnson in view of Griesel et al. with these aforementioned teachings of Borders et al. to have modified the location of the user input device to a specific spot on the bed that may be more convenient for both the patient and the patient’s medical provider to both have ease of access to. 
Additionally, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have rearranged the location of the user input device to a location on the tabletop, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  

In regards to Claim 2, Johnson teaches: The surgical table of claim 1, but does not teach, wherein the direction of motion of the movable tabletop section is responsive to the direction of force exerted on the force sensitive sensor.  
Griesel et al. teaches: wherein the direction of motion (Para 0049 – ‘depending on the direction in the actuation axis’) of the movable tabletop section (Para 0049 – ‘surgical table top 2’) is responsive to the direction of force exerted on the force sensitive sensor (Para 0049 – ‘speed of movement corresponds to magnitude or rate of actuating force’).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Johnson with these aforementioned teachings of Griesel et al. to have incorporated a force sensor for the purpose of shifting the position of the patient based off their specific weight on each of the tabletop sections, in order to provide a more comfortable surface for the patient. If the patient is more uncomfortable on one side of their body, a higher force would be placed on the opposite side. Therefore, the movement would be based off the force/pressure applied to the sensor in order to compensate for the pain or previous uncomfortable position. Furthermore, if less force was placed on the opposite side, a common feature of a pressure-based sensor would lessen the responsiveness of the motion and therefore only provide the specific amount of movement needed based of the pressure/force applied. 

In regards to Claim 5, Johnson teaches: The surgical table of claim 1, wherein the motion of the movable tabletop section comprises tilting (Page 4 Lines 26-29) with respect to [[the]] an adjacent table top section (Fig. 2: 204, 206, 224, 212, 230).  

In regards to Claim 6, Johnson teaches: The surgical table of claim 1, wherein the tabletop has a longitudinal axis (Page 5 Lines 11-13), and the motion of the movable tabletop section supported by the column (110 – Fig. 2) comprises tilting around an axis parallel to the longitudinal axis of the tabletop (see Examiner’s annotated drawing of Fig. 2, wherein the rectangle is the tabletop | block 212).  


    PNG
    media_image1.png
    461
    666
    media_image1.png
    Greyscale

In regards to Claim 7, Johnson teaches: The surgical table of claim 1, wherein the tabletop has a longitudinal axis (Page 5 Lines 11-13), and the motion of the movable tabletop section supported by the column -2-(110 – Fig. 2) comprises tilting around an axis parallel to an axis perpendicular to the longitudinal axis of the tabletop (see annotated Examiner’s Annotated Drawing of Fig. 2, wherein the rectangle is the tabletop | Block 204).

    PNG
    media_image2.png
    448
    667
    media_image2.png
    Greyscale

In regards to Claim 8, Johnson teaches: The surgical table of claim 1, wherein the tabletop has a longitudinal axis (Page 5 Lines 11-13), and the motion of the movable tabletop section supported by the column (110 – Fig. 2, from block 200/202 and/or not shown in block 222) comprises shifting along the longitudinal axis (Fig. 2, block 200/202 “slide forward/slide reverse”) or shifting in a direction perpendicular to the longitudinal axis of the tabletop (Fig. 2, block 222 “table up/table down” - see annotated Examiner’s Annotated Drawing of Fig. 2, wherein the rectangle is the tabletop | Block 212).

In regards to Claim 9, Johnson teaches: The surgical table of claim 1, wherein the motion of the tabletop section (Fig. 2 – Block 222) supported by the column comprises a height adjustment of the tabletop (Page 5 Lines 18-20).

In regards to Claim 11, Johnson teaches: The surgical table of claim [[10]] 1 wherein at least one user input device (300 – Fig. 3) comprises a sensor touch pad (300 including that of 300A and 300B – Fig. 3) as the force sensitive sensor (Page 9 Lines 5-8m “switches can be readily reached and operated by a user” and see Note #2 and Note #3).
Note #2: The action of pressing, which is a downward force, to a switch (aka sensor) that completes a specific task is given the same broadest reasonable interpretation as the force sensitive sensor. The action or inaction of pressing the switch (aka sensor) would either cause a change in speed of motion of the table. As such, the action of pressing would cause a speed of motion in the direction of actuation of the intended button that was pressed. While, the removal of force to a button would reduce or stop the motion in that intended direction of actuation. The force is proportional to the speed as shown from the two equations below:
Downward force to button = motion of table
No downward force to button = no motion of table

  
In regards to Claim 12, Johnson teaches: The surgical table of claim [[10]] 11, wherein at least two user input devices (300– Fig. 3 and 440 – Fig. 4) devices comprise color-coding having different colors (Page 7 Lines 21-24, see Note #3 below).
Note #3: Color coding of keys that are meant to be pressed or touched by a user for ease of use are widely used in controllers, aka user input devices, as shown from the prior art of Johnson.


In regards to Claim 16, Johnson teaches: A surgical table (100 – Fig. 1) comprising: a tabletop having a plurality of tabletop sections (102/104/106 – Fig. 1), a column (110 – Fig. 1) for supporting the tabletop by supporting one of the tabletop sections (Page 4 Lines 26-31), and at least one user input device (300 – Fig. 3), wherein one of the tabletop sections is a movable (Page 4 Lines 26-29), power-driven (Page 10 Lines 12-18 and Claim 1), tabletop section, 
Johnson does not teach: comprising a force sensitive sensor, the user input device is located on the movable tabletop section, and-3- the movable, power-driven, tabletop section moves at a speed that is proportional to a force exerted on the force sensitive sensor.  
Griesel et al. teaches: comprising a force sensitive sensor (15 – Fig. 4, Para 0025 and Para 0049, see comment above), and-3- the movable, power-driven, tabletop section moves at a speed that is proportional to a force exerted on the force sensitive sensor (Para 0049 – ‘control device 4 is configured to drive the drives such that the speed of a movement of the surgical tabletop 2 corresponds (directly or by a pre-determined factor) to the magnitude or rate of the actuating force’).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Johnson with these aforementioned teachings of Griesel et al. to have incorporated a force sensor for the purpose of shifting the position of the patient based off their specific weight on each of the tabletop sections, in order to provide a more comfortable surface for the patient. If the patient is more uncomfortable on one side of their body, a higher force would be placed on the opposite side. Therefore, the movement would be based off the force/pressure applied to the sensor in order to compensate for the pain or previous uncomfortable position. 
Griesel et al. does not teach: the user input device is located on the movable tabletop section.
Borders et al. teaches: and the user input device is located on the movable tabletop section (206 – Fig. 5).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Johnson in view of Griesel et al. with these aforementioned teachings of Borders et al. to have modified the location of the user input device to a specific spot on the bed that may be more convenient for both the patient and the patient’s medical provider to both have ease of access to. 
Additionally, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have rearranged the location of the user input device to a location on the tabletop, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  

In regards to Claim 17, Johnson teaches: The surgical table of claim 16, but does not teach, wherein the the direction of motion of the movable tabletop section is responsive to the direction of force exerted on the force sensitive sensor.  
Griesel et al. teaches: wherein the the direction of motion (Para 0049 – ‘depending on the direction in the actuation axis’) of the movable tabletop section (Para 0049 – ‘surgical table top 2’) is responsive to the direction of force exerted on the force sensitive sensor (Para 0049 – ‘speed of movement corresponds to magnitude or rate of actuating force’).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Johnson with these aforementioned teachings of Griesel et al. to have incorporated a force sensor for the purpose of shifting the position of the patient based off their specific weight on each of the tabletop sections, in order to provide a more comfortable surface for the patient. If the patient is more uncomfortable on one side of their body, a higher force would be placed on the opposite side. Therefore, the movement would be based off the force/pressure applied to the sensor in order to compensate for the pain or previous uncomfortable position. Furthermore, if less force was placed on the opposite side, a common feature of a pressure-based sensor would lessen the responsiveness of the motion and therefore only provide the specific amount of movement needed based of the pressure/force applied. 

In regards to Claim 18, Johnson teaches: The surgical table of claim 16, wherein at least one of the user input devices (300 – Fig. 3 and 440 – Fig. 4) comprises a sensor touch pad (300 including that of 300A and 300B – Fig. 3) as the force sensitive sensor (Page 9 Lines 5-8m “switches can be readily reached and operated by a user” and see Note #2).

In regards to Claim 19, Johnson teaches: The surgical table of claim 16, wherein at least two user input devices (300– Fig. 3 and 440 – Fig. 4) comprise color-coding having different colors (Page 7 Lines 21-24, see Note #3 below). 
Note #3: Color coding of keys that are meant to be pressed or touched by a user for ease of use are widely used in controller’s aka user input devices as shown from the prior art of Johnson.

Response to Arguments
	Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 	In regards to Claim 1 and 16, the prior art of Johnson (WO 9626615 A1) discloses a multi-segment table (100) with control pendent (400) capable of controlling a variety of different positions or configurations. Johnson however, does not teach, ‘a force sensitive sensor, and the speed of movement of the power-driven tabletop section is proportional to the force exerted on the force sensitive sensor.’ As such, the prior art of Griesel et al. (US 20150245965 A1) was used in combination with Johnson to disclose a force sensor aka ‘actuation sensor’ (15) which is capable of utilizing the magnitude or rate of a force and corresponding that to the speed of a movement (Para 0049). As stated, a predetermined factor (Para 0049), or in the instant case, a proportional value could be utilized to convert the force to the speed of movement. 
	Additionally, the movement of a user input device to a specified location on the tabletop is considered a relative feature based of a user or medical providers needs/wants. If the user (patient) is allowed to be near or contact the input device to provide their own commands to the device to further allow for ease of use, then having the user input device next to them on the tabletop would further enhance the convenience of the device. As such, Johnson in further view of Borders et al. (US 20020170115 A1) was used to show a controller box (206) near the head support section (18) of the support shown in Fig. 5. As stated from Para 0143 of Borders et al.: “the user may press buttons 210 is hung on side rails 216, or the user may remove controller 206 from side rails 216 and thereafter manipulate buttons 210.” As shown in Figure 5, the controller is located indirectly on the tabletop by the siderail which is connected to the tabletop. This indirect connection meets the limitation as currently read from the instant invention. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/16/2022